Case 8:19-cv-00448-VMC-CPT Document 15 Filed 04/04/19 Page 1 of 3 PageID 103



                              UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

SECURITIES AND EXCHANGE COMMISSION,

                         Plaintiff,

v.                                                       Case No: 8:19-CV-00448-VMC-CPT

SPARTAN SECURITIES GROUP, LTD.,
ISLAND CAPITAL MANAGEMENT LLC,
CARL E. DILLEY,
MICAH J. ELDRED, and
DAVID D. LOPEZ,
                  Defendants.
_________________________________

                         CERTIFICATE OF INTERESTED PERSONS
                        AND CORPORATE DISCLOSURE STATEMENT

          I hereby disclose the following pursuant to this Court’s interested persons order:
     1.       the name of each person, attorney, association of persons, firm, law firm, partnership,
              and corporation that has or may have an interest in the outcome of this action including
              subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies
              that own 10% or more of a party’s stock, and all other identifiable legal entities related
              to any party in the case:

             Securities and Exchange Commission, Plaintiff
             Eric I. Bustillo, Regional Director, Securities and Exchange Commission
             Glenn S. Gordon, Associate Regional Director, Securities and Exchange
              Commission
             Wilfredo Fernandez, Senior Trial Counsel, Securities and Exchange Commission
             Christine Nestor, Senior Trial Counsel, Securities and Exchange Commission
             Eric Busto, Assistant Regional Director, Securities and Exchange Commission
             Jeffrey Cook, Senior Counsel, Securities and Exchange Commission
             Island Capital Management, LLC, d/b/a Island Stock Transfer, Defendant
             Spartan Securities Group, Ltd., Defendant
             Carl E. Dilley, Defendant
             David D. Lopez, Defendant
             Micah J. Eldred, Defendant
             Alan M. Wolper. Esq., counsel for Defendants
             Heidi E. VonderHeide, Esq., counsel for Defendants
             Ulmer & Berne LLP, firm representing Defendants
Case 8:19-cv-00448-VMC-CPT Document 15 Filed 04/04/19 Page 2 of 3 PageID 104



          Connect X Capital Markets LLC (owner of Defendants Spartan and Island)
          Spartan Advisors LLC (general partner of Defendant Spartan)
          Toni Eldred (indirect owner of Defendants Spartan and Island through his
           interest in Connect X)
          Scott Richard Reynolds (indirect owner of Defendants Spartan and Island
           through his interest in Connect X)
          Christine Zitman (indirect owner of Defendants Spartan and Island through his
           interest in Connect X)
2.     the name of every other entity whose publicly-traded stock, equity, or debt may be
       substantially affected by the outcome of the proceedings:
       Plaintiff knows of no such entity at this time.
3.     the name of every other entity which is likely to be an active participant in the proceedings,
       including the debtor and members of the creditors’ committee (or twenty largest unsecured
       creditors) in bankruptcy cases:
       We are currently unaware of any additional entities. This is not a bankruptcy case
       and we are currently unaware of any such individual or entity.
4.     the name of each victim (individual or corporate) of civil and criminal conduct alleged to
       be wrongful, including every person who may be entitled to restitution:
       The Commission does not seek restitution as a remedy. The Commission is seeking a
       permanent injunction restraining and enjoining the Defendants from violating the
       federal securities laws as alleged in the Complaint; an order imposing disgorgement
       against Defendant Island Stock Transfer of all ill-gotten gains; an order imposing
       civil money penalties against the Defendants; and an order imposing a penny stock
       bar against Defendants Spartan Securities, Dilley, Eldred, and Lopez.
       I hereby certify that, except as disclosed above, I am unaware of any actual or potential

conflict of interest involving the district judge and magistrate judge assigned to this case, and will

immediately notify the Court in writing on learning of any such conflict.

Dated: April 4, 2019
                                                      Respectfully submitted,

                                              By:     s/ Wilfredo Fernandez
                                                      Wilfredo Fernandez
                                                      Senior Trial Counsel
                                                      Florida Bar No. 142859
                                                      Direct Dial: (305) 982-6376
                                                      Email: fernandezw@sec.gov
Case 8:19-cv-00448-VMC-CPT Document 15 Filed 04/04/19 Page 3 of 3 PageID 105




                                                      Christine Nestor
                                                      Senior Trial Counsel
                                                      Fla. Bar No. 597211
                                                      Telephone: (305) 982-6367
                                                      Facsimile: (305) 536-4154
                                                      E-mail: nestorc@sec.gov

                                                      Attorneys for Plaintiff
                                                      SECURITIES AND EXCHANGE
                                                      COMMISSION




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 4, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

served this day on all counsel of record or pro se parties identified on the attached Service List in

the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

or in some other authorized manner for those counsel or parties who are not authorized to received

electronically Notices of Electronic Filing.


                                               SERVICE LIST


Alan M. Wolper. Esq.
Heidi E. VonderHeide, Esq.
Ulmer & Berne LLP
500 W. Madison Street, Suite 3600
Chicago, Illinois 60661-4587
Tel.: 312.658.6564
